department of the treasur internal_revenue_service ‘9 y washington d c tax_exempt_and_government_entities_division uil index date may contact person identification_number telephone number tf gb employer_identification_number legend l a b c d e f g _ h i i k dear sir or madam this letter is in response to your ruling_request under sec_501 and sec_512 of the internal_revenue_code facts you have been recognized by the internal_revenue_service as tax-exempt under sec_501 of the code by reason of being described in sec_501 in addition you are not a private_foundation by reason of being described in sec_509 and sec_170 pursuant to an agreement dated a you sold your general acute care facility hospital to l an unrelated third party the sale was effective on b after the sale your primary function was to continue to provide basic medical_care to indigent persons through five medical clinics ‘-you operate-which are strategically located in various parts of your service area as defined below the operation of these clinics enables you to continue to provide healthcare services to the uninsured and to those who would not otherwise have access to healthcare services through a private physician your service area consists of your primary service area which is the geographical area and population residing in the ten zip codes immediately surrounding your principal offices and your secondary service area which is the geographical area and population encompassed by all of the zip codes any part of which are within a ten-mile radius of your principal offices but excluding the primary service area most of the residents in the service area are extremely poor consisting primarily of minorities many of whom speak little or no english and who have recently immigrated to the united_states many of these individuals do not have any healthcare insurance or qualify for medicare or medicaid in addition many residents are unable to obtain adequate healthcare because they are culturally and linguistically isolated homeless elderly hiv-positive or excluded from traditional avenues of healthcare pursuant to the law of the state of c the attorney_general approved the terms of the in addition the attorney_general is required to regulate the use of proceeds from the sale sale of significant assets by a c nonprofit institution and to approve a plan developed by the selling organization describing the future use of such proceeds in the case of your organization the law requires that the proceeds be held and used for the continuing healthcare benefit of the community in compliance with c law you developed a pian hereafter the plan which was approved by the attorney_general establishing the basis upon which you would continue to use the sales proceeds together with your other investment_assets to provide healthcare to residents of your service area an integral part of the plan was that you will earmark funds from which you will make income distributions on or after d to fund emergency room care and related inpatient care provided to medically indigent persons residing in close proximity to the hospital will earmark dollar_figuree for this fund known as the emergency medical services fund ems fund initially you in consultation with professional investment advisers it is your policy to invest the resources of the ems fund to maximize total return through balancing current income opportunities with long term capital appreciation potentials in each case consistent with traditional views of prudence and diversity to this end the ems fund is primarily invested in marketable_securities that are readily_tradable on established securities exchanges and which yield current dividend or interest_income with the possibility of principal appreciation over a long time horizon secondarily to achieve greater diversity the resources of the ems fund may be invested to a limited extent in real_property private equity offerings and other alternative investments that provide higher than traditional total return opportunities where deemed prudent and opportune for purposes of the plan a medically indigent person is an adult person or emancipated minor whose family has an annual gross household_income at or below percent of the federat income level applicable to him or her based on the size of his or her - family as set forth in the poverty income guidelines published in the federal_register where the medical_care required does not qualify for reimbursement from any payor including governmental reimbursement programs under the plan you will pay for emergency room medical_care provided to medically indigent persons by annually distributing the income earned by the ems fund to certain general acute care hospitals located within the service area who request reimbursement for uncompensated care that they provided through their basic or comprehensive emergency medical services rooms in the prior year hereafter eligible hospitals for this purpose uncompensated care is the uncompensated emergency room care provided by eligible hospitals to medically indigent persons residing in the service area plus the uncompensated inpatient care eligible hospitals provided to these persons which arose from admissions to the eligible hospitals due to emergency room care provided by eligible hospitals to such persons eligible hospitals include the hospital other for-profit hospitals and nonprofit hospitals you intend to notify the eligible hospitals in the service area that operate a basic or comprehensive emergency room about the existence of the ems fund and about the method of applying for disbursements from the ems fund the income from the ems fund available for distribution will be allocated to each requesting eligible hospital in the ratio of a the number of emergency room visits by medically indigent residents of the service area to the eligible hospital requesting disbursements to b the total number of emergency room visits by medically indigent residents of the service area to all eligible hospitals requesting disbursements however no eligible hospital requesting disbursements will be entitled to receive an amount greater than the total amount of uncompensated care it provided to medically indigent persons residing in the service area for purposes of determining recipients and amounts of disbursements from the ems fund you do not intend to discriminate in favor of nonprofit hospitals over the hospital or any other for- profit eligible hospital in order for an eligible hospital to receive disbursements from the ems fund it must provide on a timely basis specific information which will allow you to evaluate the request and if the request is approved to allocate a share of the income of the ems fund you intend to use all reasonable commercial efforts to pay the amounts allocated to the hospitals no later than december of each year if the total amount of disbursements requested by eligible hospitals for a year is less than the income of the ems fund for that year you will retain the income of the ems fund that exceeds the amount of the disbursements requested and you will add this excess to the principal of the ems fund so as to potentially increase the income of the ems fund available to eligible hospitals in future years if the total amount of disbursements requested by eligible hospitals for a years exceeds the income of the ems fund for that year the requesting eligible hospitals will receive a portion of the amount requested as determined by the formula described above for each of the first three years beginning d you estimate that the amount of expenditures you will make for the operation of the five medical clinics and for distributions from the ems fund to-eligible hospitals for providing-healthcare services to medically-indigent - persons residing in the service area will be as follows - ‘oo ee _ ae wae pres aiid re te wane veer wee percent 1b ‘o medical clinics ems fund total wae re eee prea approximately f hospitals qualify as eligible hospitals of which approximately g are for- profit hospitals including the hospital and the remaining hospitals are either nonprofit or city or county hospitals collectively the f eligible hospitals have approximately h emergency stations or beds of which i are located in for-profit hospitals including in the hospital for each of the first three years beginning d you estimate that the ems fund will earn approximately dollar_figurek each year which you estimate will be distributed as follows hospital other for-profit hospitals nonprofit or city county hospitals total dollar_figuredollar_figure wee wee dollar_figure for each of the first three years beginning d you estimate that the eligible hospitals will provide healthcare services to approximately medically indigent persons as follows nee hospital other for-profit hospitals wee nonprofit or city county hospitals ae total week rulings requested distributions of income from the ems fund to nonprofit and for-profit hospitals including the hospital for reimbursement of uncompensated care they provided to medically indigent persons residing in the service area pursuant to the plan described above will not adversely affect your status as an organization described in sec_501 of the code pursuant to sec_512 of the code dividends interest royalties rents and capital_gains earned by the ems fund will be excluded from unrelated_business_taxable_income under sec_512 except to the extent provided in sec_512 applicable law sec_501 of the code provides in part for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose under sec_1_501_c_3_-1 of the regulations for an organization to qualify for exemption under sec_501 of the code it must not confer any of its net_earnings on persons who have a personal or private interest in the activities of the organization as defined in sec_1_501_a_-1 and commonly referred to as insiders sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest states that to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized and operated for the benefit of private interests it further in 92_tc_1053 the tax_court defined private benefit as nonincidental benefits conferred on disinterested persons that serve private interests benefits are not incidental if they are both qualitatively and quantitatively incidental qualitatively incidental means that the private benefit is a mere byproduct of the public benefit see eg revrul_70_186 1970_1_cb_128 revrul_75_286 1975_2_cb_210 for private benefit to be quantitatively incidental it must be insubstantial in amount the private benefit must be compared to the public benefit of the specific activity in question not the public benefit provided by all the organization's activities sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 4a austin w scott and william f fratcher the law of trusts sec_368 sec_372 4th ed in evaluating whether a nonprofit_hospital qualifies as an organization described in sec_501 of the code revrul_69_545 1969_2_cb_117 compares two hospitals the first hospital discussed is controlled by a board_of trustees composed of independent civic leaders in addition the hospital maintains an open medical staff with privileges available to all qualified physicians it operates a full-time emergency room open to all regardless of ability to pay and it otherwise admits all patients able to pay either themselves or through third party payers such as private health insurance or government programs such as medicare in contrast the second hospital is controlled by physicians who have a substantial economic_interest in the hospital this hospital restricts the number of physicians admitted to the medical staff enters into favorable rental agreements with the individuals who control the hospital and limits emergency room and hospital admission substantially to the patients of the physicians who control the hospital revrul_69_545 notes that in considering whether a nonprofit_hospital is operated to serve a private interest the service will weigh all the relevant facts and circumstances in each case including the use and control of the hospital the revenue_ruling concludes that the first hospital continues to qualify as an organization described in sec_501 and the second hospital does not because it is operated for the private benefit of the physicians who control the hospital _6- thus under revrul_69_545 a hospital must satisfy a community benefit standard to qualify for exemption under sec_501 of the code the community benefit standard focuses on a number of factors to determine if a hospital operates to benefit the community as a whole the community benefit standard applies to other health care provider organizations in addition to hospitals see 506_f2d_1278 d c cir vacated on other grounds 426_us_26 and 71_tc_158 acg 1981_2_cb_2 - revrul_83_157 1983_2_cb_94 held that a nonprofit_hospital identical to the hospital in revrul_69_545 except it did not operate an emergency room can still qualify under r c c if other significant factors establish that it operates exclusively to benefit the community as a whole sec_509 of the code provides that an organization which normally receives more than one-third of its support from various sources including gross_receipts from the performance of services which are in furtherance of the organization’s tax-exempt purposes and which normally receives less than one-third of its support from certain other sources is excluded from private_foundation_status see sec_1_509_a_-3 of the regulations sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with carrying on the trade_or_business both computed with the modifications provided in sec_512 these modifications are the exclusion of dividends and interest royalties certain rents and capital_gains however under sec_512 notwithstanding these exclusions items of gross_income less applicable deductions relating to debt-financed_property as defined in sec_514 are included in unrelated_business_taxable_income rationale to qualify for exemption under sec_501 of the code as an organization described in sec_501 of the code a hospital or other health care provider must satisfy the community benefit standard under revrul_69_545 supra to do this the organization must establish the presence of significant factors demonstrating that it promotes the health of a class of persons that is broad enough so that the community as a whole benefits as long as a health care provider can establish the presence of these significant factors it is not required that it establish the presence of all the factors in revrul_69_545 for the organization to satisfy the community benefit standard your primary function is to provide basic medical_care to indigent persons through five medical clinics you operate in various parts of your service area the operation of these clinics enables you to continue to provide healthcare services to the ‘uninsured and to those who would not otherwise have access to healthcare services through a private physician under the plan you will pay for emergency room medical_care provided to medically indigent persons by annually distributing the income earned by the ems fund to certain general acute care hospitals including the hospital located within your service area who request reimbursement for uncompensated care that they provided through their basic or comprehensive emergency medical services room in the prior year once the plan is implemented you expect that approximately percent of your expenditures will continue to be made for the operation of the five medical clinics and approximately percent will be made for distributions under the plan to for-profit hospitals including the hospital in these activities you will continue to benefit the community as a whole in compliance with the community benefit standard in revrul_69_545 in addition you will continue to be engaged primarily in activities which accomplish your charitable purposes and thus will continue to be operated exclusively for charitable purposes under sec_1_501_c_3_-1 of the regulations by engaging under the plan reimbursing the for-profit hospitals including the hospital for expenses they incur in providing emergency services to charitable recipients will not constitute the distribution of net_earnings to these hospitals instead this activity will further your charitable purposes furthermore none of these hospitals including the hospital are insiders as defined in sec_1_501_a_-1 of the regulations therefore under the plan you will not violate the proscription against inurement of net_earnings under sec_1_501_c_3_-1 similarly under the plan your reimbursement of for-profit hospitals including the hospital for expenses they incur in providing emergency services to charitable recipients will confer upon these hospitals benefits which will be both quantitatively and qualitatively incidental for example in you expect that approximately percent of your total expenditures will be made to the hospital and that approximately percent of the medically indigent persons served under the plan will be served by the hospital thus you will not be conferring impermissible private benefits upon these hospitals including the hospital and will continue to serve public rather than private interests within the meaning of sec_1_501_c_3_-1 of the regulations therefore following implementation of the plan you will continue to satisfy the requirements for exemption under sec_501 of the code as an organization described in sec_501 as a result of investing the ems fund you expect to earn dividends interest royalties rents and capital_gains under sec_512 of the code dividends interest royalties and certain rents are excluded from unrelated_business_taxable_income except to the extent that these items of gross_income tess applicable deductions relate to debt-financed_property as defined in sec_514 therefore income earned from investing the ems fund including capital_gains will be excluded from unrelated_business_taxable_income under sec_512 except to the extent that these items of gross_income less applicable deductions relate to debt- financed property ruling sec_1 distributions of income from the ems fund to nonprofit and for-profit hospitals including the hospital for reimbursement of uncompensated care they provided to medically indigent persons residing in the service area pursuant to the plan described above will not adversely affect your status as an organization described in sec_501 of the code pursuant to sec_512 of the code dividends interest royalties rents and capital_gains earned by the ems fund will be excluded from unrelated_business_taxable_income under sec_512 except to the extent provided in section sec_12 these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described these rulings are directed only to the organization that requested them and may not be used or cited by others as precedent please keep a copy of this letter in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely signed marvin friedlander marvin friedlander manager exempt_organizations technical group
